Sn the Guited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS

 

No. 20-0403V

UNPUBLISHED
KELSIE REYNOLDS, Chief Special Master Corcoran

Petitioner, Filed: February 2, 2021
V.
Special Processing Unit (SPU); Joint

SECRETARY OF HEALTH AND Stipulation on Damages; Influenza
HUMAN SERVICES, (Flu) Vaccine; Guillain-Barre

Syndrome (GBS)
Respondent.

 

 

Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.

Emilie Williams, U.S. Department of Justice, Washington, DC, for respondent.

DECISION ON JOINT STIPULATION"

On April 8, 2020, Kelsie Reynolds filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seqg.* (the
“Vaccine Act”). Petitioner alleges that she developed Guillain-Barré syndrome (“GBS”) as
a result of an influenza (“flu”) vaccination that she received on September 26, 2017.
Petition at 1; Stipulation, filed on February 2, 2021, at J§ 2, 4. Petitioner further alleges
she received the vaccine in the United States, that she experienced the residual effects
of her injury for more than six months, and that there has been no prior award or
settlement of a civil action for damages as a result of her alleged condition. Petition at 1,
4; Stipulation at J 2-5. “Respondent denies that [P]etitioner sustained the onset of aGBS
Table injury within the time period set forth in the Table; denies that the vaccine caused
or significantly aggravated [Petitioner's alleged injuries or any other injury or [P]etitioner’s
current disabilities; and denies that [P]etitioner experienced the residual effects of this
injury for more than six months. ” Stipulation at J 6.

 

' Because this unpublished decision contains a reasoned explanation for the action in this case, | am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, | agree that the identified material fits within this definition, | will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
Nevertheless, on February 2, 2021, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. | find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

Pursuant to the terms stated in the attached Stipulation, | award the following
compensation:

A lump sum of $$70,000.00 in the form of a check payable to Petitioner.
Stipulation at ¢ 8. This amount represents compensation for all items of damages
that would be available under Section 15(a). /d.

| approve the requested amount for Petitioner's compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.*

IT IS SO ORDERED.
s/Brian H. Corcoran

Brian H. Corcoran
Chief Special Master

 

3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

KELSIE REYNOLDS, )
)
Petitioner, ) No. 20-0403 V
) Chief Special Master Corcoran
Vv. )
)
SECRETARY OF HEALTH AND )
HUMAN SERVICES, )
)
Respondent. )
)
STIPULATION

The parties hereby stipulate to the following matters:

1. Petitioner, Kelsie Reynolds, filed a petition for vaccine compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine
Program”). The petition seeks compensation for injuries allegedly related to petitioner’s
reccipt of the Influenza (“flu”) vaccine, which vaccine is contained in the Vaccine Injury Table
(the “Table”), 42 C.F.R. § 100.3 (a).

2. Petitioner received the vaccine on or about September 26, 2017.

3. The vaccine was administered within the United States.

4, The petition alleges that petitioner sustained the first symptom or manifestation of
the onset of Guillain-Barre syndrome (“GBS”), as defined in the Table, within the time period
set forth in the Table, and further alleges that petitioner developed parasthesias as sequela of
the alleged Table injury and experienced residual effects of the alleged injury for more than six

months.

5. Petitioner represents that there has been no prior award or settlement of a civil

-l-
action for damages arising out of the alleged vaccine injury.

6. Respondent denies that petitioner sustained the onset of a GBS Table injury within
the time period set forth in the Table; denies that the vaccine caused or significantly
aggravated petitioner’s alleged injuries or any other injury or petitioner’s current disabilities;
and denies that petitioner experienced the residual effects of this injury for more than six
months.

7, Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent
with the terms of this Stipulation, and after petitioner has filed an election to receive
compensation pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human
Services will issue the following vaccine compensation payment:

A lump sum of $70,000.00 in the form of a check payable to petitioner. This
amount represents compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and
after petitioner has filed both a proper and timely election to receive compensation pursuant to
42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings
before the special master to award reasonable attorneys’ fees and costs incurred in any
proceeding upon this petition.

10. Petitioner and petitioner’s attorney represent that compensation to be provided
pursuant to this Stipulation is not for any items or services for which the Program is not

primarily liable under 42 U.S.C. § 300aa-15(g), to the extent that payment has becn made or
-2-
can reasonably be expected to be made under any State compensation programs, insurance
policies, Federal or State health benefits programs (other than Title XIX of the Social Security
Act (42 U.S.C. § 1396 et seq.)), or by entities that provide health services on a pre-paid basis,
and represent that they have identified to respondent all known sources of payment for items or
services for which the Program is not primarily liable under 42 U.S.C. § 300aa-15(g).

11. Payment(s) made pursuant to paragraph 8 and any amounts awarded pursuant to
paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i),
subject to the availability of sufficient statutory funds.

12. The parties and their attorneys further agrec and stipulate that, except for any
award for attorneys’ fees and litigation costs, and past unreimbursable expenses, the money
provided pursuant to this Stipulation will be used solely for the benefit of petitioner as
contemplated by a strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the
conditions of 42 U.S.C. § 300aa-15(g) and (h).

13, In return for the payments described in paragraphs 8 and 9, petitioner, in
petitioner’s individual capacity, and on behalf of petitioner’s heirs, executors, administrators,
successors or assigns, does forever irrevocably and unconditionally release, acquit and
discharge the United States and the Secretary of Health and Human Services from any and all
actions or causes of action (including agreements, judgments, claims, damages, loss of
services, expenses and all demands of whatever kind or nature) that have been brought, could
have been brought, or could be timely brought in the United States Court of Federal Claims,
under the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 et seq., on
account of, or in any way growing out of, any and all known or unknown, suspected or

unsuspected personal injuries to or death of petitioner resulting from, or alleged to have
-3-
resulted from, the vaccination as alleged by petitioner in a petition for vaccine compensation
filed on or about April 8, 2020, in the United States Court of Federal Claims as petition No.
20-0403V.

14. If petitioner should die prior to entry of judgment, this agreement shall be
voidable upon proper notice to the Court on behalf of either or both of the parties.

15, Ifthe special master fails to issue a decision in complete conformity with the
terms of this Stipulation or if the United States Court of Federal Claims fails to enter judgment
in conformity with a decision that is in complete conformity with the terms of this Stipulation,
then the parties’ settlement and this Stipulation shall be voidable at the sole discretion of either
party.

16. This Stipulation expresses a full and complete negotiated settlement of liability
and damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended,
except as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part
of the parties hereto to make any payment or to do any act or thing other than is herein
expressly stated and clearly agreed to. The partics further agree and understand that the award
described in this Stipulation may reflect a compromise of the parties’ respective positions as to
liability and/or amount of damages, and further, that a change in the nature of the injury or
condition or in the items of compensation sought, is not grounds to modify or revise this
agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the vaccine caused petitioner’s alleged injury or
any other injury or petitioner’s current condition.

18. All rights and obligations of petitioner hereunder shall apply equally to
-4-
petitioner’s heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION
Respectfully submitted,

PETITIONER:

LE; REYNOLDS

ATTORNEY OF RECORD FOR
PETITIONER:

MAAXIMILLIAN J. MULLER
Muller Brazil, LLP

715 Twining Road, Suite 208
Dresher, PA 19025

(215) 885-1655

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

CAPT Dale Wahler, PN\'Se, fr

TAMARA OVERBY
Acting Director, Division of
Injury Compensation Programs
Healthcare Systems Bureau
U.S. Department of Health
and Human Services
5600 Fishers Lane
Parklawn Building, Mail Stop 08-N146B
Rockville, MD 20857

Dated: ozloz Z|

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

ALe Corr Yeo. IW

HEATHER L. PEARLMAN
Acting Deputy Director

Torts Branch, Civil Division
U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

 

ATTORNEY OF RECORD FOR
RESPONDENT:

bay “sedan Ceo Li

EMILIEF. WILLIAMS ———
Trial Attorney

Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146
(202) 305-0124